Miller, Judge.
Following a jury trial, Angela Turner was convicted of felony theft by taking. On appeal, Turner contends that the trial court erred in failing to instruct the jury that the amount of cash stolen could have been less than $500. Since trial counsel specifically agreed that no charge on the value of the stolen money was necessary, and since the undisputed evidence reveals that the amount of money stolen was more than $500, we discern no error and affirm.
Viewed in the light most favorable to the verdict, the evidence reveals that Turner was a guest in the victim’s home. While the victim was away, Turner stole $300 in cash from a drawer in the victim’s home to buy drugs. That same day, Turner stole an additional $400 in cash from the victim’s husband’s closet.
At the charge conference, defense counsel conceded that the evidence at trial showed that the total amount of cash stolen was $700, and that a charge to the effect that the theft of property worth more than $500 constitutes a felony was unnecessary. When the trial judge specifically asked if defense counsel had any objection to a charge indicating that the jury did not have to consider the value of the cash stolen, defense counsel responded, “No, Judge.” Turner has thus waived any error with respect to the charge given by the trial court on this issue and will not be heard to complain on appeal. See Cook v. State, 204 Ga. App. 198, 200 (3) (419 SE2d 84) (1992). Even if the error had not been so waived, the undisputed evidence reveals that the total amount of money stolen was $700. Thus a specific charge on the value of stolen property was unnecessary. Jones v. State, 147 Ga. App. 779, 780 (2) (250 SE2d 500) (1978).

Judgment affirmed.


Blackburn, P. J., and Bernes, J., concur.